

        Exhibit 10.19
image01.jpg [image01.jpg]
February 19, 2014
Ms. Johanna Roberts


Re: Employment Agreement


Dear Johanna:
On behalf of Penumbra, Inc. (“Company”), I am pleased to offer you employment in
the position of Associate General Counsel, reporting to Robert Evans. This
letter sets out the terms of your employment with the Company, which will start
on March 10, 2014.
You will be paid a base salary of $8,653.85 every two weeks, which equals
$250,000 per year, less applicable taxes and other withholdings. This salary
represents 75% of your base salary of $300,000 per year, in accordance with your
schedule of 30 hours per week. This is an exempt position, which means you are
paid for the job and not by the hour. Accordingly, you will not receive overtime
pay if you work more than 8 hours in a workday or 30 hours in a workweek.
Your employment with the Company is “at will.” This means it is for no specified
term and may be terminated by you or the Company at any time, with or without
cause or advance notice. In addition, the Company reserves the right to modify
your compensation, position, duties or reporting relationship to meet business
needs and to decide on appropriate discipline.
Our benefits, payroll, and other human resource management services are provided
through TriNet HR Corporation., a professional employer organization. As a
result of Penumbra’s arrangement with TriNet, TriNet will be considered your
employer of record. Your managers here at Penumbra will be responsible for
directing your work, reviewing your performance, and setting your schedule. Your
employment with the Company is at will, and therefore, may be terminated by you
or the Company at any time and for any reason, with or without cause, and with
or without notice. This “at will” employment relationship may not be modified by
any oral or implied agreement.
During and after your employment, you will not use any Company Property for any
purpose other than for the benefit of the Company. Except for business uses
related to the performance of your job, you will not remove from the Company
premises any Company property without written consent of your supervisor. In the
event of your termination of employment, or at any time at the request of the
Company, you will return all Company property. You will also return all copies
of Company property, and any Work Product derived from Company property.
As Penumbra is the company for which you will perform service, we will retain
the right to control and direct your work, its results, and the manner and means
by which your work is accomplished.
As a condition of your employment, you will be required to sign the Company’s
standard form of employee nondisclosure and assignment agreement (a copy of
which is enclosed), and to provide the Company with
Penumbra, Inc.
1351 Harbor Bay Parkway
Alameda, CA 94502
T (510) 748-3200
F (510) 814-8303
www.penumbrainc.com

--------------------------------------------------------------------------------



documents establishing your identity and right to work in the United States.
Those documents must be provided to the Company three business days prior to
your employment start date.
We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case.
In the event of any dispute or claim relating to or arising out of your
employment relationship with the Company, this agreement, or the termination of
your employment with the Company for any reason (including, but not limited to,
any claims of breach of contract, wrongful termination of age, sex, race,
national origin, disability or other discrimination or harassment), all such
disputes shall be fully, finally and exclusively resolved by binding arbitration
conducted by the American Arbitration Association (“AAA”) under AAA’s National
Rules for the Resolution of Employment Disputes then in effect, which are
available online at the AAA’s website at www.adr.org or by requesting a copy
from the Company. You and the Company hereby waive your respective rights to
have any such disputes or claims tried before a judge or jury.
This agreement and the non-disclosure agreement referred to above constitute the
entire agreement between you and the Company regarding the terms and conditions
of your employment, and they supersede all prior or contemporaneous
negotiations, representations or agreements between you and the Company. The
provisions of this agreement regarding “at will” employment and arbitration may
only be modified by a document signed by you and an authorized representative of
the Company.
We look forward to working with you at Penumbra. Please sign and date this
letter on the spaces provided below to acknowledge your acceptance of the terms
of this agreement.

Sincerely,PENUMBRA, INC.
/s/ Lynn Rothman
Lynn RothmanChief Financial Officer

             
I agree to and accept employment with Penumbra on the terms and conditions set
forth in this agreement. I understand and agree that my employment with the
Company is at-will.
/s/ Johanna Roberts____________________________   Date: 2-19-14
         Johanna Roberts
Penumbra, Inc.
1351 Harbor Bay Parkway
Alameda, CA 94502
T (510) 748-3200
F (510) 814-8303
www.penumbrainc.com